             Case 3:20-cv-01302-VC Document 51-2 Filed 10/14/20 Page 1 of 5



 1
     Isaac Rabicoff
 2
     Of Counsel
 3   RABICOFF LAW LLC
     73 W Monroe St
 4
     Chicago, IL 60603
 5   773-669-4590
     isaac@rabilaw.com
 6

 7   Counsel for Plaintiff
     Cedar Lane Technologies Inc.
 8

 9                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                            SAN FRANCISCO DIVISION
11

12   CEDAR LANE TECHNOLOGIES
     INC.,
13                                                 C.A. No.: 3:20-cv-01302-VC
14            Plaintiff,
                                                   TRIAL BY JURY DEMANDED
15   v.

16   BLACKMAGIC DESIGN INC.,

17           Defendant.

18

19             DECLARATION OF ISAAC RABICOFF IN SUPPORT OF
20
                PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER

21

22    I, Isaac Rabicoff, declare as follows:
23
              1.    I am lead counsel in this action for Plaintiff. I am a member of the
24

25
      Bar of the States of Illinois and Virginia. I have personal knowledge of the

26
                                               1
27        DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
           Case 3:20-cv-01302-VC Document 51-2 Filed 10/14/20 Page 2 of 5



 1   matters stated in this declaration and would testify truthfully to them if called
 2
     upon to do so.
 3

 4
           2.       October 1, 2020 Hearing.

 5         a.       This Court entered an order, on September 29, setting a hearing
 6
     on Defendant’s Motion to Dismiss, for two days later, on October 1. ECF No.
 7

 8
     29.

 9         b.       My firm reviewed this order, and docketed the date using a doubly
10
     redundant docketing system (Google Calendar and a task-management
11
     application that also tracks events and deadlines).
12

13         c.       The order directed counsel to review the Zoom meeting
14
     instructions             at           the             Court’s            website
15
     (https://www.cand.uscourts.gov/judges/chhabria-vince-vc/). The directions on
16

17   the website provided what appeared to be a full set of directions for counsel to
18
     appear in a Zoom meeting, including the Zoom link, Webinar ID, and
19
     password. It further instructed that “If you are a case participant, you will join
20

21   as an attendee, then you will be brought into the proceeding by court staff.”
22
           d.       Admittedly, my firm committed an error in relying only on the
23
     website instructions, and overlooking the directions with the Court order itself,
24

25   which directed participating counsel to also register in advance (by no later
26
                                              2
27   DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
           Case 3:20-cv-01302-VC Document 51-2 Filed 10/14/20 Page 3 of 5



 1   than the next day after the order was entered). Though I have appeared in
 2
     several Zoom meetings this year, I had been unfamiliar with this procedure of
 3

 4
     preregistering.

 5         e.     On October 1, 15 minutes before the hearing time, I attempted to
 6
     enter the Zoom meeting with the information provided on the Court website.
 7

 8
     This information had been saved in the docketing system for quick access.

 9   From that time, until 10:15 AM, I waited in the Zoom “waiting” room,
10
     believing that the previous hearing had perhaps gone over time. At 10:15 AM,
11
     I both called and emailed Ms. Kristen Melen, the Court’s deputy clerk—
12

13   without success.
14
           f.     Ultimately, I was unable to access the hearing and prevented from
15
     appearing.
16

17         g.     I greatly regret the inconvenience caused to the Court, and have
18
     updated firm procedures to make certain that no error of this nature will ever
19
     happen again.
20

21         3.     Plaintiff’s Requests to Amend Pleadings.
22
           a.     This action commenced on February 20, 2020. ECF No. 1.
23
           b.     Four months later, Defendant filed a non-dispositive Motion to
24

25   Dismiss all counts with respect to indirect infringement. ECF No. 16.
26
                                            3
27   DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
           Case 3:20-cv-01302-VC Document 51-2 Filed 10/14/20 Page 4 of 5



 1         c.     Plaintiff responded by amending pleadings to provide clarification
 2
     on the nature of the indirect infringement allegations. ECF No. 21. Among
 3

 4
     other things, Plaintiff removed the contributory infringement count, relying

 5   upon specific representations of the Defendant in its Motion to Dismiss. Shortly
 6
     thereafter, after a teleconference with the Defendant, Plaintiff amended the
 7

 8
     Complaint a second time to make completely clear that contributory

 9   infringement was no longer alleged (though the count for contributory
10
     infringement had been removed, the relief section requested all “appropriate”
11
     damages which may include contributory infringement).
12

13         d.     Defendant then filed a second Motion to Dismiss, this time
14
     focusing on, among other things, the alleged lack of specific pleadings with
15
     regard to induced infringement related to materials that would lead customers
16

17   to commit acts of infringement (this evidence could be found throughout the
18
     claim charts attached to the Complaint, including the many references to
19
     accused product information and directions). ECF No. 30.
20

21         e.     Though Plaintiff reasonably believed that the allegations of
22
     inducement well exceeded the pleading requirements in the First Amended
23
     Complaint, Plaintiff supplemented the evidence of induced infringement in a
24

25   Second Amended Complaint. ECF No. 35.
26
                                            4
27   DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
             Case 3:20-cv-01302-VC Document 51-2 Filed 10/14/20 Page 5 of 5



 1           f.     Plaintiff’s counsel did not intentionally deviate from FRCP
 2
       15(a)(1) in filing Second and Third Amended Complaints, but rather, as lead
 3

 4
       counsel, I had committed an error by treating this provision as triggering each

 5     time a Rule 12(b) Motion is filed, as argued in Plaintiff’s Opposition to
 6
       Defendant’s Motion to Strike. ECF No. 42. Plaintiff’s counsel deeply regrets
 7

 8
       the inconvenience to this Court in making these requests for amendment as of

 9     right, and has taken the Order (ECF No. 47) under serious advisement for all
10
       future proceedings.
11

12         I declare under penalty of perjury under the laws of the United States of
13   America that the foregoing is true and correct.
14

15

16
            Dated: October 14, 2020                /s/ Isaac Rabicoff
17                                                 Isaac Rabicoff
                                                   Rabicoff Law LLC
18
                                                   Of Counsel
19                                                 Counsel for Plaintiff
20

21

22

23

24

25

26
                                               5
27      DECLARATION IN SUPPORT OF PLAINTIFF’S RESPONSE TO SHOW CAUSE
28
